—In an action, inter alia, to recover damages for medical malpractice, etc., the defendants St. Vincent’s Medical Center of Richmond and Dr. J. O’Shaughnessy appeal from an order of the Supreme Court, Richmond County (Leone, J.), dated April 18, 1997, which denied their motion for summary judgment dismissing the" complaint insofar as asserted against them.
Ordered that the order is affirmed, with costs.
The Supreme Court correctly denied the appellants’ motion for summary judgment, as they improperly relied upon the affirmation of an expert witness whose identity was redacted from the affirmation (Marano v Mercy Hosp., 241 AD2d 48; see, Henson v Winthrop Univ. Hosp., 249 AD2d 510). O’Brien, J. P., Ritter, Thompson, Friedmann and Goldstein, JJ., concur.